Citation Nr: 0108409	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  95-05 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a lung disability, 
to include due to exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION


The veteran served on active duty from February 1962 to 
January 1965 in the United States Navy and from March 1970 to 
September 1984 in the United States Coast Guard.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) St. Paul, Minnesota.  

In October 1998, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  This 
decision will address the issue of entitlement to service 
connection for a low back disability.  The remaining issue 
will be addressed in the remand that follows the decision.  



FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  The veteran complained of low back pain in service.  
Thereafter, a low back disability was not documented until 
1994 when degenerative lumbar disc disease was diagnosed.  

3.  The veteran's current low back complaints are not shown 
to be related to his complaints in service, and arthritis is 
not shown in service or within the first post-service year.  



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service; nor may arthritis be presumed to have been incurred 
therein.  338 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991) Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000): 38 C.F.R. §§ 3.307, 3.309 
(2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475,114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statements) of the Case issued during the 
pendency of the appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  It appears that all evidence identified by the 
appellant relative to this claim has been obtained and 
associated with the claims folder.  Service medical records 
were obtained and associated with the claims folder, and the 
National Personnel Records Center has indicated that all 
available records have been forwarded. VA has examined the 
veteran, and copies of examination reports have been 
associated with the file. The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim and the Board 
will proceed to consider the claim on the merits. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000).  

The veteran contends that he has a low back disability which 
he argues was incurred in service.  Service connection means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. §§ 1110 and 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service. 38 U.S.C.A. §§ 1110, 1112, 1131 and 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a) (2000).  Service connection for arthritis, including 
degenerative disc disease of the lumbar spine, may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307 and 3.309 
(2000).  

The veteran was treated during his second period of service 
for complaints of low back pain in July 1976.  X-rays were 
noted to be essentially normal.  He also complained of back 
pain in June 1982 and May 1984.  At separation in May 1984, 
the spine was noted to be clinically normal.  

The veteran was examined by VA in July 1985.  At that time, 
an X-ray of the chest showed a compression fracture with 
anterior wedging of the lower thoracic vertebrae.  In 
September 1991, the veteran underwent a VA examination, and 
he reported having some lower back pain described as low back 
pain while driving.  

VA outpatient treatment records show that the veteran was 
seen in February 1994 for complaints of low back pain.  X-
rays showed an old compression fracture of the T12 and 
asymmetric partially lumbarized S1 segment.  The finding was, 
degenerative lumbar disc disease.  

On VA examination in May 1994, tenderness was noted over the 
sacrum and lumbar spine.  There was no limitation of motion.  
X-rays of the lumbar spine showed an anterior wedge 
compression fracture of the T12 of indeterminate age which 
might have been pathologic in nature.  On VA examination in 
December 1994, the veteran reported having back pain.  A 
diagnosis was not given.  

The veteran was most recently examined by VA in February 
1999.  The examiner noted that the claims file had been 
reviewed.  The veteran's medical history was noted.  The 
veteran reported that he could not recall any injury to the 
back.  He complained of lower left sided back pain.  
Tenderness to palpation was noted over the paraspinous 
musculature in the L3 to L5 region.  Flexion was to 60 
degrees, and  extension was to 15 degrees.  The diagnosis 
was, history of low back pain essentially unremarkable to 
examination.  The examiner noted that from review of the 
medical records and from the results of the current 
examination, he did not feel that any of the intermittent low 
back symptoms the veteran was experiencing were the result of 
any injuries or other conditions that the veteran might have 
incurred while in service from 1962 to 1965 and 1970 to 1984.  
It was also reported that based on the history given to the 
examiner and the medical records, he could not state when the 
compression fracture of the T12 occurred.  It was noted that 
the veteran was not treated for the T12 compression fracture 
in service or for any other back injury in service.  It was 
stated that therefore the examiner believed that the present 
symptoms of low back pain were not service connected.  

During service, the veteran was treated for low back pain; 
however no back disability was diagnosed.  The Board is of 
the opinion that any inservice complaints must be considered 
an acute and transitory condition.  In this regard, it is 
noted that diagnostic tests in service were negative for any 
disability, and at separation from service in 1984, no back 
disability was noted.  

To establish service connection for a low back disorder, 
however, there must also be evidence of a nexus between 
current disability and service. The post-service medical 
evidence shows the initial diagnosis of a chronic back 
disorder (i.e., degenerative lumbar disc disease) 
approximately 10 years after the veteran's separation from 
service.  This is too remote in time to reasonably be related 
to service.  Furthermore, no medical professional has 
indicated that the degenerative changes in the veteran's 
lumbar spine shown in 1994 are in any manner related to his 
military service or to back complaints therein.   Conversely, 
a VA examiner in 1999 has opined that the veteran's current 
back complaints are not related to service.  In this regard, 
it is noted that the examiner stated that he could not 
determine when the compression fracture of the T12 occurred; 
however it was pointed out that the veteran was not treated 
in service for this and that therefore it was not related to 
service.  

Moreover, the veteran is not entitled to presumptive service 
connection for degenerative disease of the lumbar spine. The 
veteran does not contend, nor does the medical evidence show, 
that degenerative changes in the lumbar spine were manifested 
in the year following his separation from service.  While a 
T12 compression fracture of the thoracic spine was noted 
within the first post-service year, a VA examiner has stated 
that it is impossible to determine when this occurred.  There 
is nothing in the record that relates this finding to the 
veteran's lumbar spine complaints.  The medical evidence 
shows that he was first found to have degenerative disease of 
the lumbar spine approximately 10 years after his separation 
from active service.

The Board notes that the veteran is certainly competent to 
report experiencing symptoms such as back pain.  However, 
there is no competent medical opinion of record showing that 
he currently has a chronic low back disability related to the 
complaints of back pain in service.  Nor is a nexus shown by 
post-service symptoms. The post-service occasions of low back 
treatment recorded are too remote from service to support a 
finding that they represent continuity of symptomatology.

As noted, a VA examiner has specifically indicated that any 
current low back disorder is not likely related to service.  
The only evidence linking the claimed condition to the 
veteran's period of service consists of his current 
statements.  However, the veteran does not have the medical 
expertise to render a probative opinion as to medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, the Board concludes that the evidence is against 
the veteran's claim, and that service connection for a low 
back disorder is not warranted.



ORDER

Service connection for a low back disability is denied.  


REMAND

As noted, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran seeks service connection for a lung disability, 
to include due to exposure to asbestos.  The Board remanded 
this claim in October 1998, and requested that the veteran be 
examined by a pulmonary specialist.  The examiner was to 
offer an opinion as to whether the veteran suffers from 
obstructive lung disease, restrictive lung disease, or both.  
The Board stated that all indicated tests should be 
conducted.  The veteran was examined by VA in March 1999.  At 
that time, the examiner diagnosed chronic obstructive 
pulmonary disease (COPD), and asbestos exposure.  The 
examiner opined that diagnostic tests administered to date 
confirmed COPD.  It was noted that restrictive lung disease 
is only measured by the decrease in carbon monoxide 
diffusion.  It was stated that failing to have any 
information from diffusion tests, the examiner could not 
comment on whether there was any degree of restrictive 
disease of the lungs.  The examiner pointed out that to 
answer the question of whether there was any restrictive lung 
disease, the veteran would have to have a carbon monoxide 
diffusion study done.  It does not appear from the record 
that this test has been performed.   In addition, in a June 
1999 addendum, a VA examiner stated that there was an X-ray 
of February 1999 that was "entirely normal".  The X-ray 
reports referred to have not been associated with the claims 
file.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims (Court) held that a remand was 
necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders. Id. 

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:


1.  The RO should locate and associate 
with the claims file the February 1999 VA 
X-ray reports referred to above.  

2.  The RO should arrange for the veteran 
to undergo a carbon monoxide diffusion 
study.  The results of this study should 
be associated with the claims file.  
Thereafter, the claims file should be 
referred to the physician who previously 
examined the veteran.  The physician is 
requested to review the file and 
interpret the data obtained from the 
evidence, including making a 
determination as to whether the veteran 
suffers from obstructive lung disease or 
restrictive lung disease or both.  In 
addition, the examiner should render an 
opinion as to whether it is at least as 
likely as not that any lung disability 
found is related to service, including 
the exposure to asbestos or to chemicals 
such as welding fumes and acids in 
service.  A complete rationale should be 
given for all opinions and conclusions 
drawn. 

The RO must inform the veteran of the 
potential consequences of his failure to 
report for any scheduled VA medical 
appointment, and a copy of this 
notification must be associated with the 
claims file.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet. App. 268 (1998).  

Thereafter, the RO should undertake any 
other indicated development, review all 
evidence of record, and readjudicate the 
issue on appeal.   

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


After allowing the veteran appropriate time to respond, the 
case should be returned to the Board for further appellate 
review, if otherwise in order.  By this remand, the Board 
intimates no opinion as to the final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


 



